Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 17/105376 
    
        
            
                                
            
        
    

Parent Data17105376, filed 11/25/2020 is a continuation of PCT/JP2020/020210 , filed 05/22/2020 PCT/JP2020/020210 Claims Priority from Provisional Application 62851880, filed 05/23/2019 Child Data17364445, filed on 06/30/2021 is a continuation of 17105376 , filed on 11/25/2020



Status of the claims
Claims 1-26 are pending.
No claim is allowed. 
					

Invention
Claimed invention is drawn to a crystalline form of sofpironium bromide, high-purity sofpironium bromide, and preparation methods thereof.

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:




Group I, claims 1-7 are drawn to:

    PNG
    media_image1.png
    439
    610
    media_image1.png
    Greyscale

The co-crystal forms contain different structures as presented in claim 6. Applicant should elect one specific form.  Different forms of formula (III), (IV) and (V) are listed in claim 6. 
    PNG
    media_image2.png
    486
    695
    media_image2.png
    Greyscale


Classified: A61K31/4015|A61K9/0014|A61P17/00|A61P25/02|A61P43/00|C07B2200/13|C07C59/147|C07D207/12 ).CPC.)


Group II, claim 8-13 are drawn to:


    PNG
    media_image3.png
    276
    655
    media_image3.png
    Greyscale


Classified: A61K31/4015|A61K9/0014|A61P17/00|A61P25/02|A61P43/00|C07B2200/13|C07C59/147|C07D207/12 ).CPC.)

Group III, claims 14-21 are drawn to:


    PNG
    media_image4.png
    115
    640
    media_image4.png
    Greyscale

Classified: A61K31/4015|A61K9/0014|A61P17/00|A61P25/02|A61P43/00|C07B2200/13|C07C59/147|C07D207/12 ).CPC.)

Group IV, claims 22-26 are drawn to: 
    PNG
    media_image5.png
    618
    663
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    292
    620
    media_image6.png
    Greyscale

Classification: A61K31/4015|A61K9/0014|A61P17/00|A61P25/02|A61P43/00|C07B2200/13|C07C59/147|C07D207/12 ).CPC.)

The inventions are independent or distinct, each from the other because:

Inventions of group I-IV are directed to related product and method of use.  Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Since claim 22 of group IV is drawn to stable topical pharmaceutical composition which is made by mixing:
a pharmaceutically effective amount of at least one crystal form of sofpironium bromide as an active pharmaceutical agent, said crystal form selected from the group consisting of (1) Form CO, (2) Form MN, and (3) Form B, and a pharmaceutically acceptable carrier;
wherein Form CO is a stable co-crystal form comprising in a 1:3 ratio: a) a compound shown as formula I-a, 1-b. 1-c and 1-d,  wherein Form B is a mixture of form CO and form  MN as in claim 22.   

Separate groups for composition were not made  for (1) Form CO, (2) Form MN, and (3) Form B, and a pharmaceutically acceptable carrier.  Applicants should elect on form and its composition as species.  All forms cannot be searched in one group. It requires separate searches.  Specific compound and form should be elected. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classification, databases, or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species as cited below. The species are independent or distinct because they do not have a common core along with other differences.  In addition, these species are not obvious v5ariants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-39 are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
For election, Applicant should elect one group and from the elected group one specific compound as species. 
Applicant is requested to draw the structure of the compound and full name of elected species and its support in specification.

Election of species:

Applicants should elect one group and from the elected group one specific species from group IV, (1) Form CO, (2) Form MN, or (3) Form B, and a pharmaceutically acceptable carrier.

Species of the Compound
Applicant should elect one specific compound.


    PNG
    media_image7.png
    126
    313
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    144
    352
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    124
    303
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    127
    275
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    114
    247
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    105
    157
    media_image12.png
    Greyscale



Election of Specific form co-crystal
(1) Crystal Form CO, (one compound from, one specific crystal of formula I-V) as in claims 1 and 6. 
(2) Crystal Form MN, 
(3) Form B or 
(4) Crystal Form MJ

If Applicants elect group (IV) drawn to a stable topical pharmaceutical composition which is made by mixing: a pharmaceutically effective amount of at least one crystal form of sofpironium bromide as an active pharmaceutical agent, said crystal form selected from the group consisting of Form CO, Form MN, and Form B, and
a pharmaceutically acceptable carrier; wherein Form CO is a stable co-crystal form comprising in a 1:3 ratio:
One crystal form from:
Form CO, 
Form MN, or
Form B

Applicants should show the support of the elected invention in original specification.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 

In the instant case, the inventions as claimed the inventions as claimed are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Each requires separate searches.


Telephonic Restriction

Due to the complexity of the invention, no telephone call was made to request an oral election to the above restriction requirement. It was decided to send the requirement in writing. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Notice of Rejoinder

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, if applicable the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. 
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SABIHA N QAZI/Primary Examiner, Art Unit 1628